Case 1:18-cv-12400-GBD Document 58 Filed 03/08/19 Page 1 of 2
          Case 1:18-cv-12400-GBD Document 58 Filed 03/08/19 Page 2 of 2




    3. Annexed hereto as Exhibit A is a true and correct copy of Season One of Defendants’

television series, Billions. As Season One of Billions is found on a DVD, it will be filed with the

Court under separate cover.

    4. Annexed hereto as Exhibit B is a true and correct copy of Plaintiffs’ book, Market Mind

Games, written by Plaintiff Denise Shull. As Market Mind Games is a 236-page book, it will be

filed with the Court under separate cover.

    I declare under penalty of perjury that the foregoing is true and correct.


Dated: New York, New York
       March 8, 2019

                                                           /s/ Elizabeth A. McNamara              _
                                                          ELIZABETH A. MCNAMARA




                                                  2
